                                                                           FILcJ
     PAUL N. SORRELL(BAR NO.126346)                            CLEP.K, U.S. DiSTF~!Cr Cna,;~T
                                                                                 .r._..__...,
 2   psorrell(a,lavelysin ger.com
     LAVELY &SINGER                                                  MAR. 26 2019
 3   PROFESSIONAL CORPORATION
 4   2049 Century Park East, Suite 2400                      CEN7F~tAL DIST CT QF CALiFf~Fd~11A
                                                             BY          ~~ ~ D~?U"~Y
     Los Angeles, California 90067-2906
 5   Telephone: (310)556-3501
 6   Facsimile: (310)556-3615

 7   Attorneys for Plaintiffs OUR HOUSE FILMS,LLC                           ~5~ T
 8   and KICKBOXER II RETALIATION,LLC

 9

l0                          UNITED STATES DISTRICT COURT
11                         CENTRAL DISTRICT OF CALIFORNIA
12   OUR HOUSE FILMS LLC,a                       CASE NO.2:18-cv-07298-SVW-SS
     Colorado limited liabi~ity company;
13   and KICKBOXER II RETALIATION,               r         Dl ORDER RE
     LLC, a Colorado limited liability           STIPULATION FOR DISMISSAL
14   company,                                    WITHOUT PREJUDICE
                                                 PURSUANT TO F.R.C.P. RULE
15                     Plaintiffs,               41(a)(2);
16

17                                               Complaint Filed: August 20, 2018
     TUNNEL,INC., a California                   Trial Date:      May 21, 2019
18 ~ corporation,

19                     Defendant.
20

21            Upon the parties' Stipulation for voluntary dismissal without prejudice of this
22   action pursuant to Rule 41(a)(2) ofthe Federal Rules of Civil Procedure,IT IS
23   HEREBY ORDERED that this action is dismissed without prejudice.
24

25

26   DATED•      .~/~/~f                  `_____--
                                                         _ ,,,,
                                             H .STEPHEN V. WI SON
27
                                             iJNITED STATES DISTRICT JUDGE
28
                                             2
                                      [PROPOSED] ORDER
     K:\6445-2\PLE\
